Opinion issued January 19, 2006








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-00790-CV
____________

TIM BYROM, Appellant

V.

COUNTY OF GALVESTON, GALVESTON INDEPENDENT SCHOOL
DISTRICT AND GALVESTON COLLEGE, Appellees




On Appeal from the 56th District Court
Galveston County, Texas
Trial Court Cause No. 05CV0461




MEMORANDUM OPINION
          The Court today considered the parties’ “Joint Motion to Reverse and Remand
Pursuant to Settlement,” in which they request this Court to remand the case to the
trial court for entry of an agreed final judgment.  The motion is granted as follows:
          (1)     The trial court’s judgment is set aside without regard to the merits.
Tex. R. App. P. 42.1(a)(2)(B).
 
          (2)     The case is remanded to the trial court with instructions to render
judgment in accordance with the settlement agreement.
 
          (3)     All other pending motions are overruled as moot.
 
          (4)     The Clerk of this Court is directed to issue mandate 10 days after the
date of this opinion.  Tex. R. App. P. 18.1.
 
          (5)     Appellant shall pay all costs incurred by reason of this appeal.  Tex. R.
App. P. 42.1(d).

                                                   PER CURIAM
Panel consists of Chief Justice Radack and Justices Jennings and Alcala.